TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 29, 2018



                                     NO. 03-18-00264-CV


                         George Green and Garlan Green, Appellants

                                                v.

    Port of Call Homeowners Association; Port of Call Homeowners Association, Inc.;
  John Ross Buchholtz; Nancy Carothers; Randolph Harig; Phillip Jacobs; Richard Pat
    McElroy; Christopher Rockwood; Christine Mashay Taylor; Alliance Association
   Management, Inc.; Jose Balderas; Harold Brown; Sharon Murphy; and Niemann &
                 Niemann, LLP d/b/a Niemann & Heyer, LLP, Appellees




       APPEAL FROM THE 33RD DISTRICT COURT OF LLANO COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
           MODIFIED AND, AS MODIFIED, AFFIRMED IN PART;
    REVERSED AND REMANDED IN PART — OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on September 7, 2016. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible

error, but that there was error requiring correction in that portion of the trial court’s judgment

conditionally awarding attorneys’ fees to each appellee in the event of an unsuccessful appeal of

the trial court’s rulings on any issue other than the defamation claim. Therefore, the Court

modifies the trial court’s judgment to remove that conditional award of attorneys’ fees to each

appellee. Furthermore, the Court holds that there was reversible error in that portion of the trial

court’s judgment dismissing appellants’ defamation claim against Port of Call Homeowners
Association, Inc. Therefore, the Court reverses the dismissal of the appellants’ defamation claim

and remands that issue to the trial court for further proceedings. In all other respects, the

judgment of the trial court is affirmed. Each party shall pay their own costs relating to this

appeal, both in this Court and in the court below.